DETAILED ACTION
Application was filed on 10/18/2021.  
Claims 1-50 are pending.
Claims 1-50 are allowed.
EXAMINER’S AMENDMENT
Claim 25. (Currently Amended) The network entity of claim 22, wherein the at least one processor is further configured to: 
	cause the transceiver to transmit, to the UE, one or more timing advance (TA) commands in the frame, each TA command being carried on a slot of the frame, wherein the one or more TA commands are included in media access control (MAC) control elements (CEs).

Claim 32. (Currently Amended) The UE of claim 31, wherein the at least one processor is further configured to: cause the transceiver to receive at least one timing advance (TA) command in between receptions of two DL RSs and/or in between transmissions of two UL RSs of the frame.

Claim 46. (Currently Amended) The UE of claim 45, further comprising: means for receiving at least one timing advance (TA) command in between receptions of two DL RSs and/or in between transmissions of two UL RSs of the frame.
 
REASONS FOR ALLOWANCE

The closest prior art, Qualcomm (Combined downlink and Uplink NR positioning Reference, R2-1817899) disclose conventional way of a DL based solution may be OTDOA positioning; an example of an UL based solution may be UTDOA. Round-Trip-Time (RTT) positioning is an example of a combined DL and UL based solution [2]. In this contribution, we propose the NG-RAN positioning procedures applicable for DL and UL based positioning methods (e.g., RTT based solutions). This procedure can be considered as a general case, where downlink-based (e.g., OTDOA) and uplink-based (e.g., UTDOA) could be supported as special cases of the proposed procedure, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Kazmi et al., (US 20120120821 A1) disclose conventional way of a common uplink timing adjustment parameter value is estimated for UE transmissions in the multi-RAT communications network and provided for transmission to one or more UEs. That signaling parameter value is common to both the first and second 
Claims 10, 22, 31, 43, 45, 47 and 49 encompasses limitations that are similar to claim 1. Thus, claims 10, 22, 31, 43, 45, 47 and 49 are allowed based on the same reasoning as discussed above.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473